Title: From George Washington to Jedediah Huntington, 13 May 1783
From: Washington, George
To: Huntington, Jedediah


                  
                     sir
                     Head Quarters 13th May 1783
                  
                  I have received your favor of the 11th.
                  As you will have the best Opportunity to be acquainted with the particular Circumstances, & uneasiness of your Line, I must desire that you will exercise your best Judgment & Discretion, & give furloughs to such persons as you shall find necessary & proper, & for such Time as you judge best.
                  The Subject of the Memorial of the New Commissioned Officers, I shall take into Consideration.I am &c.
                  
                     G.W.
                  
               